DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 3/10/2021 is acknowledged. Accordingly, claim 1has been amended, thus currently claim 1 is pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9978294 to Hall in view of  Kurtenbach et al. (US 5949581 A, hereinafter, “Kurtenbach”) and Cox et al. (US 20140267896 A1, hereinafter, “Cox”). 

Regarding claim 1, Hall teaches a modular display panel (modular display panel, see claim 1, line 1) comprising: 
a printed circuit board (printed circuit board, see claim 1, line 8) having a first side (front side, see claim 1, line 9); 
a casing (casing, see claim 1, line 5) comprising plastic sidewalls and a plastic back wall (outer surface of plastic casing, see claim 1, line 5), and the plastic back wall of the casing comprising a first outer surface of the modular display panel (see claim 1, lines 5-6); 
a plurality of light emitting diodes (LEDs) (plurality of LEDs, see claim 1, line 9) arranged as pixels (pixels, see claim 1, line 9) and attached to the first side of the printed circuit board (see claim 1, lines 9-10), the pixels being arranged in a rectangular array comprising at least fifty pixels (rectangular array, see claim 1, line 10); 
a plural of louvers (framework of louvers, see claim 1, line 11) adjacent rows of the LEDs (see claim 1, lines 11-12); 
a power supply (power supply, see claim 1, line 15) for powering the plurality of LEDs (see claim 1, line 15), the power supply comprising a power converter (converter, see claim 7, line 2) for converting alternating current (AC) power to direct current (DC) power (see claim 7, lines 1-4), 
the modular display panel being sealed to be waterproof (waterproof, see claim 1, lines 16-18). 

Hall does not explicitly teach the printed circuit board having an opposite second side; 

plastic back wall substantially similar in area to the opposite second side of the printed circuit board;
a power supply housing mounted over the first outer surface of the casing, the power supply housing comprising sidewalls, a front wall, and an opposing back wall that is a second outer surface of the modular display panel;
the power supply being disposed in the power supply housing,
the power supply being fully enclosed with a combination of the sidewalls, front wall, and opposing back wall of the power supply housing, and both a first portion of the casing and a second portion of the power supply housing being disposed between the printed circuit board and the power supply; and 
the modular display panel is configured to be independently operable and configured to be integrated with other displays to form a larger display.

Kurtenbach teaches a modular display panel (modular display panel 14, see figures 1-17) having a printed circuit board (printed circuit board 18, see fig 17) having a first side (front side of 18), a casing (housing 16, see fig 17);
the printed circuit board (18) having an opposite second side (rear side of 18); 
the casing (16) comprising a thermally conductive material (potting material 192, see fig 17), the casing being disposed at the opposite second side (rear side of 18) of 
a back wall (planar member 16e, see fig 9) substantially similar in area (areas are substantially similar as seen in figure 7) to the opposite second side (rear side of 18) of the printed circuit board (18), 
a power supply housing (module mounting panel 12 and waterproof enclosure 13, see fig 1) mounted over the first outer surface (exterior surface of 16) of the casing (16), the power supply housing (12-13) comprising sidewalls (see sidewalls drawn with dashed lines in fig 1), a front wall (12), and an opposing back wall (not labeled but seen in dashed lines, and necessarily include for waterproofing) that is a second outer surface (as exterior sides of 16) of the modular display panel (16); 
the power supply (40, 48) being disposed in the power supply housing (12-13), 
the power supply (40, 48) being fully enclosed (by 12-13 and 14) with a combination of the sidewalls (sidewalls of 13 and 16), front wall (12), and opposing back wall (rear wall of 13) of the power supply housing (12-13), and both a first portion of the casing (rear portion of 16) and a second portion (12) of the power supply housing (12-13) being disposed between the printed circuit board (18) and the power supply (40-48); and
the modular display panel (14) is configured to be independently operable (since each panel 14 has its own driver 40 and power supply 48, as seen in fig 2) and configured to be integrated (see integration of additional panels in fig 2) with other displays (see additional 14s in fig 1) to form a larger display (display system 10, see fig 1).
Kurtenbach into the teachings of Hall in order to provide a casing that provide protection to the printed circuit board and LEDs within. One of ordinary skill would have been motivated to make this modification because to enhance protection and to provide safer working lower voltages, as alternating current can potentially harmful to users.

Hall as modified by Kurtenbach does not explicitly teach a heat conducting structure configured to extract heat disposed proximate to the power supply.
Cox teaches a modular display panel (display module 14, see figures 1- 34) in the same field of endeavor (see ¶ 1) and having a casing (structural frame 12, see fig 4) and a power supply (daughter board 20); 
a heat conducting structure (heat sink 24) configured to extract heat disposed proximate to the power supply (20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the heat conductive structure as taught by Cox into the teachings of Hall as modified by Kurtenbach in order to provide the power supply with a path for heat dissipation. One of ordinary skill would have been motivated to make this modification because to enhance heat dissipation from the power supply, and thus extend the service life of the device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtenbach in view of Cox. 

Regarding claim 1, Kurtenbach teaches a modular display panel (modular display panel 14, see figures 1-17) comprising: 
a printed circuit board (printed circuit board 18, see fig 17) having a first side (front side of 18) and an opposite second side (rear side of 18); 
a casing (housing 16, see fig 17) comprising a thermally conductive material (potting material 192, see fig 17), the casing being disposed at the opposite second side (rear side of 18) of the printed circuit board (18), the casing (16) contacting the opposite 
a plurality of light emitting diodes (LEDs) (LED pixels 20a-20n, see fig 7) arranged as pixels (evident from fig 7) and attached to the first side (front side of 18) of the printed circuit board (18), the pixels (20a-20n) being arranged in a rectangular array (as seen in fig 7) comprising at least fifty pixels (note, at least 64 pixels are show in fig 7); 
a plural of louvers (horizontally aligned planar louvers 34a-34n, see fig 3) adjacent rows of the LEDs (see rows of 20a-20n, see fig 3); a power supply housing (module mounting panel 12 and waterproof enclosure 13, see fig 1) mounted over the first outer surface (exterior surface of 16) of the casing (16), the power supply housing (12-13) comprising sidewalls (see sidewalls drawn with dashed lines in fig 1), a front wall (12), and an opposing back wall (not labeled but seen in dashed lines, and necessarily include for waterproofing) that is a second outer surface (as exterior sides of 16) of the modular display panel (16); 
a power supply (driver board 40 and power supply 48, see fig 4) for powering the plurality of LEDs (20a-20n), the power supply (40, 48) being disposed in the power supply housing (12-13), the power supply (40, 48) being fully enclosed (by 12-13 and 14) with a combination of the sidewalls (sidewalls of 13 and 16), front wall (12), and 
the modular display panel (14) being sealed to be waterproof (via 13 in fig 1, weather stripping 78 in see fig 4, and 192 in see fig 17), and the modular display panel (14) is configured to be independently operable (since each panel 14 has its own driver 40 and power supply 48, as seen in fig 2) and configured to be integrated (see integration of additional panels in fig 2) with other displays (see additional 14s in fig 1) to form a larger display (display system 10, see fig 1).

Kurtenbach does not explicitly teach the casing comprising plastic sidewalls and a plastic back wall; 
the power supply comprising a power converter for converting alternating current (AC) power to direct current (DC) power,
a heat conducting structure configured to extract heat disposed proximate to the power supply,
Cox teaches a modular display panel (display module 14, see figures 1- 34) in the same field of endeavor (see ¶ 1) and having a casing (structural frame 12, see fig 4) and a power supply (daughter board 20); 
the casing (12) comprising plastic sidewalls and a plastic back wall (see ¶ 126); 

a heat conducting structure (heat sink 24) configured to extract heat disposed proximate to the power supply (20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the casing and power converter as taught by Cox into the teachings of Kurtenbach in order to provide a casing that is extremely light weight, easy to mold into complex shapes and quite inexpensive to produce. Moreover, to provide the device with a safer working lower voltages, as alternating current can potentially hurt users. One of ordinary skill would have been motivated to make this modification because to reduce the overall cost of the device, to facilitate maintenance, and enhance heat dissipation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

He et al. (CN 103280164 B) discloses a modular display panel having a printed circuit board within a casing and louvers attached to the front of LED rows. The device provides an LED display screen module which is suitable for the technical field of display screens and aims at solving the problems of flatness, water-proof performance and effective heat dissipation of an LED display screen in the prior art.

Gab et al. (CN 104937656 A) discloses a modular display panel integrated by a rear casing , a printed circuit board with LEDs and front louvers. The device allows a natural viewing angle to be provided such that a louver blade can interfere with the light being emitted from the LED unless length of the louver blade is shortened to improve contrast of the module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875